    Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD PageReceived
                                                                   1 of 24and E-Filed for Record
                                                                                                    3/20/2020 4:25 PM
                                                                                             Melisa Miller, District Clerk
                                                                                            Montgomery County, Texas
                                                                                            Deputy Clerk, Beth Rogers




March 20, 2020

Montgomery County District Clerk
301 N Main St
Conroe, TX 77301    20-03-03969
                       Montgomery County - DC - County Court at Law #2
Dear District Clerk:

       Please prepare one (1) civil process citations for the following Defendants to have them
picked up and served by a representative at LDM process servers:

               •       United Property & Casualty Insurance Company
                       CT Corporation System
                       1999 Bryan Street, Suite 900
                       Dallas, Texas 75201-3136

        We will provide file-stamped copies of the petition to the process server to attach to the
citations. Please contact Devan Bullock at (832) 415-8461, or provide citation by e-mail at
d.bullock@cwilsonlaw.com when the citation is ready. If any additional information is needed,
feel free to contact this office. Thank you for your cooperation and assistance.

                                                Sincerely yours,




                                                Chad T. Wilson
                                                Texas State Bar No. 24079587
                                                CWilson@cwilsonlaw.com




                                Houston:                                       Denver:
                                    East                            Suite            Bannock       Suite
                                                                                       Colorado
                                Office:                  Fax:                  Office:
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD PageReceived
                                                               2 of 24and E-Filed for Record
                                                                                4/1/2020 11:56 AM
                                                                         Melisa Miller, District Clerk
                                                                        Montgomery County, Texas
                                                                       Deputy Clerk, Megan Shiflett
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 3 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 4 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 5 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 6 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 7 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 8 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 9 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 10 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 11 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 12 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 13 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 14 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 15 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 16 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 17 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 18 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 19 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 20 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 21 of 24
Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 22 of 24
                 Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 23 of 24

Ledbetter, Sandra

From:                                   postmaster <postmaster@mctx.org>
To:                                     cwilson@cwi|son|aw.com; sarah.smith@lewisbrisbois.com
Sent:                                    Monday,    April 20,   2020 3:58   PM
Subject:                                 Relayed: 20-03-03969




The   original    message was received   at   Mon, 20 Apr 2020 15:57:47 -0500 from:

<Sandra.Ledbetter@mctx.orq>
                                                                                 --—--
           The following addresses had successful delivery notifications
          -----

<cwi|son@cwilsonlaw.com> (relayed to non-DSN-aware mailer)
<sarah.smith@lewisbrisbois.com> (relayed to non-DSN—aware mailer)
          -----                                   ——---
                  Transcript of session follows
<cwilson     cwilsonlaw.com>... relayed; expect no further notifications
<sarah.smith©lewisbrisbois.com>... relayed; expect no further notifications
     Case 4:20-cv-01466 Document 1-2 Filed on 04/24/20 in TXSD Page 24 of 24



                                           CAUSE NO. 20-03-03969

EVA MENDOZA; FERDINAND                                   §                           IN THE COUNTY COURT
MENDOZA
                                                         §
VS                                                       §                            AT LAW NUMBER TWO
                                                         §
UNITED PROPERTY & CASUALTY                               §                  MONTGOMERY COUNTY, TEXAS
INSURANCE COMPANY

                                        DOCKET CONTROL ORDER

         It is ordered adjudged and decreed that the following deadlines shall apply to this case, said
deadlines shall continue to be in effect upon any change in the trial date. Any date that falls on a weekend
or legal holiday (as determined by Montgomery County Commissioners Court) shall be moved to the next
day. Failure to appear as required for any docket will result in dismissal of the case with no further
notice. MEDIATION BEFORE CALL-IN IS ORDERED.

1.        75 DAYS PRIOR TO TRIAL                      PLAINTIFF’S EXPERTS DISCLOSURE DEADLINE

2.        45 DAYS PRIOR TO TRIAL                      DEFENDANT’S EXPERT DISCLOSURE DEADLINE

3.        15 DAYS PRIOR TO TRIAL                      EXPERT CHALLENGES DEADLINE
                                                      All objecting to qualifications must be filed and
                                                      presented in oral hearing to the Court by this date.

4.        10 DAYS PRIOR TO TRIAL                      SUMMARY JUDGMENT DEADLINE
                                                      Must be presented to the Court by this date.

5.        TUESDAY PRIOR TO TRIAL                      CALL IN ANNOUNCEMENT DOCKET
                                                      All parties must contact the Court Administrator
                                                      by telephone at 936.539.7832 to make trial
                                                      announcements by noon.

6.        FRIDAY PRIOR TO TRIAL                         PRE TRIAL CONFERENCE
                                                        ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                        AFTER CALL IN DOCKET SHALL APPEAR
     a.   If a jury fee has been paid, a proposed jury charge must be filed by this date. The jury charge must be
          provided to the Court in electronic format.
     b.   All contested motions for continuance will be heard at this time.
     c.   All motions in limine must be in writing and will be heard at this time. A separate proposed limine order
          must be filed with the motion.

08/17/2020 at 9:00 a.m.             -TRIAL (Trials on call for two weeks)
                                                      ONLY THOSE PARTIES NOTIFIED BY THE COURT
                                                      AT PRE-TRIAL CONFERENCE SHALL APPEAR

Signed on this the 20th day of April, 2020.

                                                      _______________________________________
                                                      Judge Claudia Laird

Sent to: cwilson@cwilsonlaw.com; sarah.smith@lewisbrisbois.com
